Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: None of the reference characters is shown in Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Single helical combining gear section 16.
Double helical lift fan section 18.
Double helical propulsor section 20.
Gearbox 10 two-speed function.
Actuated clutch 26.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 7 that depends from claim 5 has been renumbered 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bingham (US 3,860,08 A) in view of  Gmirya (US 7,918,146 B2).
	Regarding claim 1, Bingham (Figures 1 and 2) teaches a gearbox (gear box 8) for an air cushion vehicle having a lift fan (two sets of centrifugal lift fans 15 and 16), comprising: a lift fan drive driveshaft (drive shaft 14), operatively coupled to a first stage of the gearbox; a propulsor driveshaft (drive shaft 7).
	However, Bingham does not teach that the lift fan driveshaft of the gearbox being driven by a combining gear section through a lift fan interconnect driveshaft.
	Gmirya (Figure 4) teaches that the lift fan driveshaft of the gearbox being driven by a combining gear section (the third stage S3) through a lift fan interconnect driveshaft (quill shaft assembly 40A-40D).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, to modify Bingham device, in view of Gmirya, with an interconnect driveshaft. Doing so would provide significant torque transfer, that provides multiple load paths in which the failure of a single module will not fail the entire system.
	Regarding claim 2, the combination of Bingham in view of Gmirya teaches that the lift fan drive driveshaft is coupled with the first stage of the gearbox by a single helical combining gear section (bevel gear 12; Bingham Figure 2).
	Regarding claim 3, the combination of Bingham in view of Gmirya teaches that power is distributed forward through the gearbox to a double helical lift fan section of the gearbox (two shallow bevel gears 11 and 12; Bingham Figure 2). 
	Regarding claim 4, the combination of Bingham in view of Gmirya teaches that power is distributed aft through the gearbox to a double helical propulsor section of the gearbox (two shallow bevel gears 11 and 12; Bingham Figure 2). 
	Regarding claim 5, the combination of Bingham in view of Gmirya teaches all the limitations as discussed above.
	Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach gearboxes of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611